DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the phrase “a recess part as the guide part into which “is unclear and confusing.  Specifically, the language makes it unclear as to whether the recess part is the guide part or an entirely separate element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wavde et al. (US 8,746,763 B2).
Regarding claim 1, Wavde et al. disclose a collision energy absorbing apparatus (Fig. 3, 210) configured to absorb collision energy (col. 3 ln. 44-45 disclose “energy absorber device 210 configured to control the absorption of impact energy“, i.e. this is an apparatus that absorbs collision energy), the collision energy absorbing apparatus being mounted (col. 5 ln. 28 disclose the “energy absorber device 210 in a vehicle 300, installed between first and second vehicle components“, i.e. the apparatus 210 is mounted on the vehicle 300) on a vehicle (Fig. 10, 300) and comprising a pressure member (Fig. 5A, 230), an absorbing member (Fig. 5A, 220), and a guide part (Fig. 5A, 240) that guides 5a moving direction of the pressure member (230), wherein a hole (Fig. 5A, hole in the tube 220 through which 230 is guided) through which the pressure member guided and moved by the guide part (240) enters is formed in the absorbing member, and in an event of a collision, the pressure member is guided by the guide part and a tip part of the pressure member enters the hole formed in the absorbing 10member (col. 3 ln. 52-53 discloses the “second generally tubular member 230 fits within the first generally tubular member 220“, i.e. 23- enters the hole of 220 since it fits within 220) while shearing an inner wall of the hole, to thereby absorb collision energy (col. 4 ln. 60-62 disclose “as the impact force F continues to be applied to the first component 250, the first, second and third generally tubular members 220, 230 and 240 deform”, i.e. the inner wall of the hole in 220 will be sheared).
	As to claim 9, Wavde et al. disclose wherein the hole is a tapered hole which narrows in a frustum shape from a side of the 20absorbing member facing the pressure member (230) to a side of the absorbing member (220) opposite to the side thereof facing the pressure member (Fig. 5D illustrates the side of 220 is tapered at the entrance or hole which is the side facing 230).  
	Regarding claim 10, Wavde et al. disclose wherein at least the tip part of the pressure member (230) is made of a material harder 25than the material of the absorbing member (col. 4 ln. 46-51).  

Allowable Subject Matter
Claims 2-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (US 2007/0187960 A1) discloses a collision energy absorbing apparatus that creates different energy absorption levels during an impact and the crushing of specific member sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/August 26, 2022
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612